 Fill in this information to identify the case:

 Debtor name            Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)               19-31473
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,087,225.71

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,087,225.71


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           481,194.65


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             481,194.65




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         19-31473
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    HFSL Operating Account at Republic                      Checking (Operating
           3.1.     Bank                                                    Account)                        1092                                    $27,167.74



                    HFSL New Jersey Trust Account at                        Checking (Trust
           3.2.     Republic Bank                                           Account)                        1068                                    $38,973.20



                    HFSL Merchant Account at Republic
           3.3.     Bank                                                    Merchant Account                1114                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $66,140.94
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor         Hovatter Friedman Saputelli & Levi, LLP                                           Case number (If known) 19-31473
                Name


        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            996,384.77   -                                   0.00 = ....                 $996,384.77
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $996,384.77
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used    Current value of
                                                                                 debtor's interest         for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture and equipment (See Attached
           Schedule B-39)                                                                 $24,700.00       Appraisal                          $24,700.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $24,700.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 Debtor         Hovatter Friedman Saputelli & Levi, LLP                                      Case number (If known) 19-31473
                Name


               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Cause of action against Receiver Charles N. Persing                                                                            Unknown
            Nature of claim         Breach of fiduciary duty
            Amount requested                             $0.00



            Pending litigation against Vincent Masso                                                                                       Unknown
            Nature of claim         Collection of monies owed
            Amount requested                       $100,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor         Hovatter Friedman Saputelli & Levi, LLP                                      Case number (If known) 19-31473
                Name



           Pending litigation against Mario Famulo                                                                                  Unknown
           Nature of claim         Collection of monies owed
           Amount requested                       $73,156.35



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Claim against D. Max Friedman, Esquire for breach of
           fiduciary duty, contribution, breach of contract, fraud,
           and fraud in the inducement.                                                                                             Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claim against Gary W. Levi, Esquire for breach of
           fiduciary duty, breach of contract, and fraudulent
           transfers.                                                                                                               Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claim against Marc H. Stofman, Esquire for breach of
           fiduciary duty and breach of contract.                                                                                   Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
 Debtor          Hovatter Friedman Saputelli & Levi, LLP                                                             Case number (If known) 19-31473
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $66,140.94

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $996,384.77

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $24,700.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,087,225.71            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,087,225.71




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         19-31473
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)           19-31473
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $176,000.00
           Bederson LLP                                                         Contingent
           347 Mt. Pleasant Avenue
                                                                                Unliquidated
           West Orange, NJ 07052
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Accounting services incurred by Receiver Persing
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           C. Martino, Inc.                                                     Contingent
           72 2nd Avenue
                                                                                Unliquidated
           Paterson, NJ 07514
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                   Basis for the claim:    Storage fees at the request of Receiver Persing
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,803.47
           Canon Financial Services, Inc.                                       Contingent
           158 Gaither Drive                                                    Unliquidated
           Mount Laurel, NJ 08054                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Copier - termination costs as per Receiver Persing
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $176,000.00
           Charles Persing, Receiver                                            Contingent
           Bederson, LLP
                                                                                Unliquidated
           347 Mount Pleasant Avenue
           West Orange, NJ 07052                                                Disputed

           Date(s) debt was incurred                                         Basis for the claim:    Receiver costs and fees
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         45989                                            Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                                 Case number (if known)            19-31473
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Commerical Insurance Partners, Inc.                                   Contingent
          225 Banyon Blvd., Suite 210
                                                                                Unliquidated
          Naples, FL 34102
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          Edward J. Hovatter, Esquire                                           Contingent
          9 E. Aberdeen Road                                                    Unliquidated
          Ocean City, NJ 08226                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Capital Call
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gary Schafkopf, Esquire                                               Contingent
          11 Bala Ave                                                           Unliquidated
          Bala Cynwyd, PA 19004                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,000.00
          Gary W. Levi, Esquire                                                 Contingent
          5 Penny Lane
                                                                                Unliquidated
          Medford, NJ 08055
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,590.38
          Gellert Scali Busenkell & Brown, LLC                                  Contingent
          1628 John F. Kennedy Blvd., Suite 1901                                Unliquidated
          Philadelphia, PA 19103
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Fees incurred representing Receiver Persing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,337.50
          HBK CPAs & Consultants                                                Contingent
          220 Lake Drive East                                                   Unliquidated
          Suite 205                                                             Disputed
          Cherry Hill, NJ 08002
                                                                             Basis for the claim:    Accounting Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Internal Revenue Service                                              Contingent
          P.O. Box 7346
                                                                                Unliquidated
          Philadelphia, PA 19101-7346
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    2017, 2018 and 2019 Liabilities
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                                 Case number (if known)            19-31473
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          J. Scott Watson, P.C.                                                 Contingent
          Gregory Allard, Esquire
                                                                                Unliquidated
          24 Regency Plaza
          Glen Mills, PA 19342                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Counsel fees and/or costs incurred by Reciever
          Last 4 digits of account number                                    Persing
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Joseph A. Molinaro, LLC                                               Contingent
          Joseph A. Molinaro, Esquire
                                                                                Unliquidated
          648 Wyckoff Avenue
          Wyckoff, NJ 07481                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Counsel fees and/or costs incurred by Receiver
          Last 4 digits of account number                                    Persing
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Kenneth & Randi Friedman                                              Contingent
          836 Matlock Drive
                                                                                Unliquidated
          Moorestown, NJ 08057
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          M&D Bookkeeping & Accounting Services                                 Contingent
          19 Oleander Court                                                     Unliquidated
          Mount Laurel, NJ 08054                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Bookkeeping services incurred by Receiver Persing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Madison Ventures, LLC                                                 Contingent
          c/o Mary Williamson Chatten
                                                                                Unliquidated
          3223 Route 38
          Mount Laurel, NJ 08054                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Former Landlord
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,463.30
          P.C. Support, Inc.                                                    Contingent
          P.O. Box 1047                                                         Unliquidated
          Hockessin, DE 19707                                                   Disputed
          Date(s) debt was incurred      January 2019                                        Service used by Receiver Persing to assist in
                                                                             Basis for the claim:
          Last 4 digits of account number                                    preparing statements and invoices for billed and unbilled time.
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Stark & Stark                                                         Contingent
          Jennifer D. Gould, Esquire                                            Unliquidated
          777 Township Line Road, Suite 120                                     Disputed
          Yardley, PA 19067-5559
                                                                             Basis for the claim:    Counsel fees and/or costs incurred by Receiver
          Date(s) debt was incurred
                                                                             Persing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                                 Case number (if known)            19-31473
              Name


 3.19      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           State of New Jersey
           NJ Division of Taxation                                              Contingent
           Revenue Processing Center                                            Unliquidated
           P.O. Box 643                                                         Disputed
           Trenton, NJ 08646
                                                                             Basis for the claim:
           Date(s) debt was incurred 2017, 2018 and 2019
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           United Bankruptcy Services                                           Contingent
           385 Sheridan Blvd.                                                   Unliquidated
           Denver, CO 80226                                                     Disputed
           Date(s) debt was incurred
                                                                                            Collection Agency fees and/or costs incurred by
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Receiver Persing
                                                                             Is the claim subject to offset?         No    Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Winsec Technologies, LLC                                             Contingent
           300 Welsh Road
                                                                                Unliquidated
           Building 4, Suite 155
           Horsham, PA 19044                                                    Disputed

           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes

 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,000.00
           Wm.F. Comly & Sons, Inc.                                             Contingent
           1825 E. Boston Street                                                Unliquidated
           Philadelphia, PA 19125-1296                                          Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Appraisal fees incurred by Receiver Persing
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Gary F. Seitz, Esquire
           Gellert Scali Busenkell & Brown, LLC                                                       Line     3.4
           1628 John F. Kennedy Blvd., Suite 1901
                                                                                                             Not listed. Explain
           Philadelphia, PA 19103

 4.2       Holly S. Miller, Esquire
           Gellert Scali Busenkell & Brown, LLC                                                       Line     3.4
           1628 John F. Kennedy Blvd., Suite 1901
                                                                                                             Not listed. Explain
           Philadelphia, PA 19103

 4.3       Jeffrey A. Cohen, Esquire
           Flaster/Greenberg P.C.                                                                     Line     3.14
           Commerce Center
                                                                                                             Not listed. Explain
           1810 Chapel Avenue West
           Cherry Hill, NJ 08002




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                             Case number (if known)         19-31473
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.4       Jeffrey Kurtzman, Esquire
           Kurtzman Steady                                                                       Line     3.8
           38 N. Haddon Avenue
                                                                                                        Not listed. Explain
           Haddonfield, NJ 08033


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    481,194.65

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                      481,194.65




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         19-31473
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   Copier Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                    Canon Financial Services, Inc.
             List the contract number of any                                        158 Gaither Drive
                   government contract                                              Mount Laurel, NJ 08054




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         19-31473
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      D. Max Friedman,                  836 Matlock Drive                                 Kenneth & Randi                    D
             Esquire                           Moorestown, NJ 08057                              Friedman                           E/F       3.14
                                                                                                                                    G




    2.2      D. Max Friedman,                  836 Matlock Drive                                 State of New Jersey                D
             Esquire                           Moorestown, NJ 08057                                                                 E/F       3.19
                                                                                                                                    G




    2.3      D. Max Friedman,                  836 Matlock Drive                                 Edward J. Hovatter,                D
             Esquire                           Moorestown, NJ 08057                              Esquire                            E/F       3.6
                                                                                                                                    G




    2.4      D. Max Friedman,                  836 Matlock Drive                                 Internal Revenue                   D
             Esquire                           Moorestown, NJ 08057                              Service                            E/F       3.11
                                                                                                                                    G




    2.5      Edward J.                         9 E. Aberdeen Road                                Bederson LLP                       D
             Hovatter, Esquire                 Ocean City, NJ 08226                                                                 E/F       3.1
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                Case number (if known)   19-31473


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Edward J.                         9 E. Aberdeen Road                         C. Martino, Inc.                  D
             Hovatter, Esquire                 Ocean City, NJ 08226                                                         E/F       3.2
                                                                                                                            G




    2.7      Edward J.                         9 E. Aberdeen Road                         Charles Persing,                  D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Receiver                          E/F       3.4
                                                                                                                            G




    2.8      Edward J.                         9 E. Aberdeen Road                         Gellert Scali                     D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Busenkell & Brown,                E/F       3.9
                                                                                          LLC
                                                                                                                            G




    2.9      Edward J.                         9 E. Aberdeen Road                         HBK CPAs &                        D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Consultants                       E/F       3.10
                                                                                                                            G




    2.10     Edward J.                         9 E. Aberdeen Road                         Internal Revenue                  D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Service                           E/F       3.11
                                                                                                                            G




    2.11     Edward J.                         9 E. Aberdeen Road                         J. Scott Watson, P.C.             D
             Hovatter, Esquire                 Ocean City, NJ 08226                                                         E/F       3.12
                                                                                                                            G




    2.12     Edward J.                         9 E. Aberdeen Road                         Joseph A. Molinaro,               D
             Hovatter, Esquire                 Ocean City, NJ 08226                       LLC                               E/F       3.13
                                                                                                                            G




    2.13     Edward J.                         9 E. Aberdeen Road                         Kenneth & Randi                   D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Friedman                          E/F       3.14
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                      Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                Case number (if known)   19-31473


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Edward J.                         9 E. Aberdeen Road                         P.C. Support, Inc.                D
             Hovatter, Esquire                 Ocean City, NJ 08226                                                         E/F       3.17
                                                                                                                            G




    2.15     Edward J.                         9 E. Aberdeen Road                         Stark & Stark                     D
             Hovatter, Esquire                 Ocean City, NJ 08226                                                         E/F       3.18
                                                                                                                            G




    2.16     Edward J.                         9 E. Aberdeen Road                         State of New Jersey               D
             Hovatter, Esquire                 Ocean City, NJ 08226                                                         E/F       3.19
                                                                                                                            G




    2.17     Edward J.                         9 E. Aberdeen Road                         United Bankruptcy                 D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Services                          E/F       3.20
                                                                                                                            G




    2.18     Edward J.                         9 E. Aberdeen Road                         Wm.F. Comly & Sons,               D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Inc.                              E/F       3.22
                                                                                                                            G




    2.19     Edward J.                         9 E. Aberdeen Road                         Canon Financial                   D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Services, Inc.                    E/F       3.3
                                                                                                                            G




    2.20     Edward J.                         9 E. Aberdeen Road                         M&D Bookkeeping &                 D
             Hovatter, Esquire                 Ocean City, NJ 08226                       Accounting Services               E/F       3.15
                                                                                                                            G




    2.21     Kimberly                          9 E. Aberdeen Road                         Bederson LLP                      D
             Hovatter                          Ocean City, NJ 08226                                                         E/F       3.1
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                      Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                Case number (if known)   19-31473


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Kimberly                          9 E. Aberdeen Road                         C. Martino, Inc.                  D
             Hovatter                          Ocean City, NJ 08226                                                         E/F       3.2
                                                                                                                            G




    2.23     Kimberly                          9 E. Aberdeen Road                         Charles Persing,                  D
             Hovatter                          Ocean City, NJ 08226                       Receiver                          E/F       3.4
                                                                                                                            G




    2.24     Kimberly                          9 E. Aberdeen Road                         Gellert Scali                     D
             Hovatter                          Ocean City, NJ 08226                       Busenkell & Brown,                E/F       3.9
                                                                                          LLC
                                                                                                                            G




    2.25     Kimberly                          9 E. Aberdeen Road                         HBK CPAs &                        D
             Hovatter                          Ocean City, NJ 08226                       Consultants                       E/F       3.10
                                                                                                                            G




    2.26     Kimberly                          9 E. Aberdeen Road                         J. Scott Watson, P.C.             D
             Hovatter                          Ocean City, NJ 08226                                                         E/F       3.12
                                                                                                                            G




    2.27     Kimberly                          9 E. Aberdeen Road                         Joseph A. Molinaro,               D
             Hovatter                          Ocean City, NJ 08226                       LLC                               E/F       3.13
                                                                                                                            G




    2.28     Kimberly                          9 E. Aberdeen Road                         Kenneth & Randi                   D
             Hovatter                          Ocean City, NJ 08226                       Friedman                          E/F       3.14
                                                                                                                            G




    2.29     Kimberly                          9 E. Aberdeen Road                         P.C. Support, Inc.                D
             Hovatter                          Ocean City, NJ 08226                                                         E/F       3.17
                                                                                                                            G




Official Form 206H                                                    Schedule H: Your Codebtors                                      Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                 Case number (if known)   19-31473


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     Kimberly                          9 E. Aberdeen Road                          Stark & Stark                    D
             Hovatter                          Ocean City, NJ 08226                                                         E/F       3.18
                                                                                                                            G




    2.31     Kimberly                          9 E. Aberdeen Road                          United Bankruptcy                D
             Hovatter                          Ocean City, NJ 08226                        Services                         E/F       3.20
                                                                                                                            G




    2.32     Kimberly                          9 E. Aberdeen Road                          Wm.F. Comly & Sons,              D
             Hovatter                          Ocean City, NJ 08226                        Inc.                             E/F       3.22
                                                                                                                            G




    2.33     Kimberly                          9 E. Aberdeen Road                          Canon Financial                  D
             Hovatter                          Ocean City, NJ 08226                        Services, Inc.                   E/F       3.3
                                                                                                                            G




    2.34     Kimberly                          9 E. Aberdeen Road                          M&D Bookkeeping &                D
             Hovatter                          Ocean City, NJ 08226                        Accounting Services              E/F       3.15
                                                                                                                            G




    2.35     Marc H. Stofman,                  4 Polo Court                                Bederson LLP                     D
             Esquire                           Cherry Hill, NJ 08003                                                        E/F       3.1
                                                                                                                            G




    2.36     Marc H. Stofman,                  4 Polo Court                                C. Martino, Inc.                 D
             Esquire                           Cherry Hill, NJ 08003                                                        E/F       3.2
                                                                                                                            G




    2.37     Marc H. Stofman,                  4 Polo Court                                Canon Financial                  D
             Esquire                           Cherry Hill, NJ 08003                       Services, Inc.                   E/F       3.3
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                 Case number (if known)   19-31473


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.38     Marc H. Stofman,                  4 Polo Court                                Charles Persing,                 D
             Esquire                           Cherry Hill, NJ 08003                       Receiver                         E/F       3.4
                                                                                                                            G




    2.39     Marc H. Stofman,                  4 Polo Court                                Gellert Scali                    D
             Esquire                           Cherry Hill, NJ 08003                       Busenkell & Brown,               E/F       3.9
                                                                                           LLC
                                                                                                                            G




    2.40     Marc H. Stofman,                  4 Polo Court                                HBK CPAs &                       D
             Esquire                           Cherry Hill, NJ 08003                       Consultants                      E/F       3.10
                                                                                                                            G




    2.41     Marc H. Stofman,                  4 Polo Court                                J. Scott Watson, P.C.            D
             Esquire                           Cherry Hill, NJ 08003                                                        E/F       3.12
                                                                                                                            G




    2.42     Marc H. Stofman,                  4 Polo Court                                Joseph A. Molinaro,              D
             Esquire                           Cherry Hill, NJ 08003                       LLC                              E/F       3.13
                                                                                                                            G




    2.43     Marc H. Stofman,                  4 Polo Court                                Kenneth & Randi                  D
             Esquire                           Cherry Hill, NJ 08003                       Friedman                         E/F       3.14
                                                                                                                            G




    2.44     Marc H. Stofman,                  4 Polo Court                                M&D Bookkeeping &                D
             Esquire                           Cherry Hill, NJ 08003                       Accounting Services              E/F       3.15
                                                                                                                            G




    2.45     Marc H. Stofman,                  4 Polo Court                                P.C. Support, Inc.               D
             Esquire                           Cherry Hill, NJ 08003                                                        E/F       3.17
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                 Case number (if known)   19-31473


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.46     Marc H. Stofman,                  4 Polo Court                                Stark & Stark                    D
             Esquire                           Cherry Hill, NJ 08003                                                        E/F       3.18
                                                                                                                            G




    2.47     Marc H. Stofman,                  4 Polo Court                                State of New Jersey              D
             Esquire                           Cherry Hill, NJ 08003                                                        E/F       3.19
                                                                                                                            G




    2.48     Marc H. Stofman,                  4 Polo Court                                United Bankruptcy                D
             Esquire                           Cherry Hill, NJ 08003                       Services                         E/F       3.20
                                                                                                                            G




    2.49     Marc H. Stofman,                  4 Polo Court                                Wm.F. Comly & Sons,              D
             Esquire                           Cherry Hill, NJ 08003                       Inc.                             E/F       3.22
                                                                                                                            G




    2.50     Marc H. Stofman,                  4 Polo Court                                Edward J. Hovatter,              D
             Esquire                           Cherry Hill, NJ 08003                       Esquire                          E/F       3.6
                                                                                                                            G




    2.51     Marc H. Stofman,                  4 Polo Court                                Internal Revenue                 D
             Esquire                           Cherry Hill, NJ 08003                       Service                          E/F       3.11
                                                                                                                            G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                                   Case number (if known) 19-31473



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.2.    Debtor v. Yeates, Alvin                                                     Burlington County Superior              Pending
               DJ-135931-17                                                                Court                                   On appeal
                                                                                           49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.3.    Debtor v. McGonigal                                                         Gloucester County Superior              Pending
               DJ-212942-17                                                                Court                                   On appeal
                                                                                           1 North Borad Street
                                                                                                                                   Concluded
                                                                                           Woodbury, NJ 08096

       7.4.    Debtor v. Shah                                                              Burlington County Superior              Pending
               DJ-165773-17                                                                Court                                   On appeal
                                                                                           49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.5.    Debtor v. Persiano, Anthony,                                                Atlantic County Superior                Pending
               et al.,                                                                     Court                                   On appeal
               L-000556-18                                                                 5901 Main Street
                                                                                                                                   Concluded
                                                                                           Mays Landing, NJ 08330

       7.6.    Debtor v. Procaccini,                                                       Burlington County Superior              Pending
               Massimo                                                                     Court                                   On appeal
               L-000650-18                                                                 49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.7.    Debtor v. Pickielniak, John                                                 Ocean County Superior                   Pending
               DJ-156641-17                                                                Court                                   On appeal
                                                                                           118 Washington Street
                                                                                                                                   Concluded
                                                                                           Toms River, NJ 08754

       7.8.    Debtor v. Famularo, Mario, et                                               Burlington County Superior              Pending
               al.,                                                                        Court                                   On appeal
               L-000686-18                                                                 49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.9.    Debtor v. Masso, Vincent                                                    Burlington County Superior              Pending
               L-000687-18                                                                 Court                                   On appeal
                                                                                           49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.10 Debtor v. Madison Ventures,                                                    Burlington County Superior              Pending
       .    LLC, et al.,                                                                   Court                                   On appeal
               L-000757-18                                                                 49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.11 Kenneth Friedman and Randi                                                     Camden County Superior                  Pending
       .    Friedman v. Debtor, et al.,                                                    Court                                   On appeal
               C-13-18                                                                     101 S. 5th Street
                                                                                                                                   Concluded
                                                                                           Camden, NJ 08103


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Hovatter Friedman Saputelli & Levi, LLP

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)         19-31473
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                           Unknown
       From 1/01/2019 to Filing Date                                                                        Tax Returns Not
                                                                                                            Filed. Not sufficient
                                                                                                            Information in
                                                                                                   Other    Receiver's Report


       For prior year:                                                                             Operating a business                           Unknown
       From 1/01/2018 to 12/31/2018                                                                         Tax Returns Not
                                                                                                            Filed. Not sufficient
                                                                                                            Information in
                                                                                                   Other    Receiver's Report


       For year before that:                                                                       Operating a business                        $865,393.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other    Tax Return

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                                     Case number (if known) 19-31473




           None.

       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    Kenneth and Randi Friedman                                   4/11/2019 for                    $88,374.15
               836 Matlock Drive                                            $40,000.00
               Moorestown, NJ 08057                                         Unknown
               Parents of Partner D. Max Friedman,                          dates for a
               Esquire                                                      total of
                                                                            $48,374.15

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Madison Ventures, LLC                                     Receiver Persing provided Madison                             April 2019                   Unknown
                                                                 Ventures, LLC with "non-computer
                                                                 equipment" to facilitate a Settlement by and
                                                                 between Kenneth Friedman, Randi
                                                                 Friendman, Madison Ventures, DeFiore
                                                                 Enterprices a/k/a P. DeFiore and the Debtor.
                                                                 Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Debtor v. Rice                                                               Gloucester Couny Superior                    Pending
               DJ-212642-17                                                                 Court                                        On appeal
                                                                                            1 North Borad Street
                                                                                                                                         Concluded
                                                                                            Woodbury, NJ 08096

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor       Hovatter Friedman Saputelli & Levi, LLP                                                   Case number (if known) 19-31473



               Case title                                        Nature of case            Court or agency's name and          Status of case
               Case number                                                                 address
       7.2.    Debtor v. Yeates, Alvin                                                     Burlington County Superior              Pending
               DJ-135931-17                                                                Court                                   On appeal
                                                                                           49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.3.    Debtor v. McGonigal                                                         Gloucester County Superior              Pending
               DJ-212942-17                                                                Court                                   On appeal
                                                                                           1 North Borad Street
                                                                                                                                   Concluded
                                                                                           Woodbury, NJ 08096

       7.4.    Debtor v. Shah                                                              Burlington County Superior              Pending
               DJ-165773-17                                                                Court                                   On appeal
                                                                                           49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.5.    Debtor v. Persiano, Anthony,                                                Atlantic County Superior                Pending
               et al.,                                                                     Court                                   On appeal
               L-000556-18                                                                 5901 Main Street
                                                                                                                                   Concluded
                                                                                           Mays Landing, NJ 08330

       7.6.    Debtor v. Procaccini,                                                       Burlington County Superior              Pending
               Massimo                                                                     Court                                   On appeal
               L-000650-18                                                                 49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.7.    Debtor v. Pickielniak, John                                                 Ocean County Superior                   Pending
               DJ-156641-17                                                                Court                                   On appeal
                                                                                           118 Washington Street
                                                                                                                                   Concluded
                                                                                           Toms River, NJ 08754

       7.8.    Debtor v. Famularo, Mario, et                                               Burlington County Superior              Pending
               al.,                                                                        Court                                   On appeal
               L-000686-18                                                                 49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.9.    Debtor v. Masso, Vincent                                                    Burlington County Superior              Pending
               L-000687-18                                                                 Court                                   On appeal
                                                                                           49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.10 Debtor v. Madison Ventures,                                                    Burlington County Superior              Pending
       .    LLC, et al.,                                                                   Court                                   On appeal
               L-000757-18                                                                 49 Rancocas Road
                                                                                                                                   Concluded
                                                                                           Mount Holly, NJ 08060

       7.11 Kenneth Friedman and Randi                                                     Camden County Superior                  Pending
       .    Friedman v. Debtor, et al.,                                                    Court                                   On appeal
               C-13-18                                                                     101 S. 5th Street
                                                                                                                                   Concluded
                                                                                           Camden, NJ 08103


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor      Hovatter Friedman Saputelli & Levi, LLP                                                        Case number (if known) 19-31473



           None

       Custodian's name and Address                              Describe the property                                                  Value
       Reciever Charles Persing                                  Debtor's Books and records
       347 Mt. Pleasant Avenue                                   Debtor's Account (1 Operating, 2 Trust, 1 Merchant)
       West Orange, NJ 07052                                     All client files
                                                                 All office furniture
                                                                 All software and hardware                                                              Unknown

                                                                 Case title                                                             Court name and address
                                                                 Friedman, et al., v. Debtor, et al.,                                   Camden County NJ
                                                                 Case number                                                            Superior Court
                                                                 C-13-18                                                                101 S. 5th Street
                                                                 Date of order or assignment                                            Camden, NJ 08103
                                                                 Msy 2018


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                         Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss          Value of property
       how the loss occurred                                                                                                                                  lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor        Hovatter Friedman Saputelli & Levi, LLP                                                   Case number (if known) 19-31473



                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     Bielli & Klauder, LLC
                 1500 Walnut Street
                 Suite 900
                 Philadelphia, PA 19102                                                                                        11/13/2019             $5,000.00

                 Email or website address
                 www.bk-legal.com

                 Who made the payment, if not debtor?
                 Edward Hovatter directly as a
                 capital call/capital payment to the
                 Debtor



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                  Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange             was made                        value
       13.1 Madison Ventures, LLC
       .    c/o Mary Williamson Catten,
                Esquire                                          Receiver Persing used "non computer
                3223 Route 38                                    equipment" to aid in settlement with
                Mount Laurel, NJ 08054                           former landlord.                                        April 2019                   Unknown

                Relationship to debtor
                Former Landlord


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     3221 Route 38                                                                                             Until May 2018
                 Mount Laurel, NJ 08054

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
 Debtor      Hovatter Friedman Saputelli & Levi, LLP                                                    Case number (if known) 19-31473



    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  The Debtor maintained client files. The client files were in
                  possession of Receiver Persing at the time of filing. These files
                  contain social security numbers, dates of birth, passwords and
                  usernames. The client files also contain original wills, deeds,
                  mortages and promissory notes.

                  The Debtor maintained cloud based client recordkeeping called
                  "TABS". The username and password for the TABS systems were in
                  the possession and control of Receiver Persing as of the Petition
                  Date.
                  Does the debtor have a privacy policy about that information?
                      No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor      Hovatter Friedman Saputelli & Levi, LLP                                                    Case number (if known) 19-31473




          None

       Facility name and address                                     Names of anyone with                 Description of the contents        Do you still
                                                                     access to it                                                            have it?
       C. Martino, Inc.                                              Receiver Charles N.                  Approximately 68 Boxes of              No
       72 2nd Avenue                                                 Persing                              paper files                            Yes
       Paterson, NJ 07514                                            347 Mt. Pleasant Avenue
                                                                     West Orange, NJ 07052

       Bederson LLP                                                  Receiver Charles N.                  Numerous Electornic Files              No
       347 Mt. Pleasant Avenue                                       Persing                              Eight (8) Computers                    Yes
       West Orange, NJ 07052                                         347 Mt. Pleasant Avenue              Approximately 10 boxes of
                                                                     West orange, NJ 07052                records.



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                           Value
       Various clients of the Debtor                                 Receiver Charles N.                  Original documents such as                Unknown
                                                                     Persing                              deeds, wills, mortgages,
                                                                     347 Mt. Pleasant Avenue              promossory notes, land use
                                                                     West Orange, NJ 07052                plans, architectural drawings,
                                                                                                          estatement documents and
                                                                                                          client files.


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                 Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known    Date of notice
                                                                     address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 Debtor      Hovatter Friedman Saputelli & Levi, LLP                                                    Case number (if known) 19-31473



24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       HBK CPAs & Consultants                                                                                                     January 2015
                    220 Lake Drive East                                                                                                        through May 2018
                    Suite 205
                    Cherry Hill, NJ 08002
       26a.2.       Reciever Charles Persing                                                                                                   May 2018 through
                    347 Mt. Pleasant Avenue                                                                                                    date of filing
                    West Orange, NJ 07052
       26a.3.       Kimberly Hovatter                                                                                                          January 2015
                    9 E. Aberdeen Road                                                                                                         through August
                    Ocean City, NJ 08226                                                                                                       2018
       26a.4.       M&D Bookkeeping & Accounting Services                                                                                      January 2015
                    19 Oleander Court                                                                                                          through date of
                    Mount Laurel, NJ 08054                                                                                                     filing

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       HBK CPAs & Consultants                                                                                                     January 2015
                    220 Lake Drive East                                                                                                        through May 2018
                    Suite 205
                    Cherry Hill, NJ 08002
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Reciever Charles Persing                                                                                                   May 2018 through
                    347 Mt. Pleasant Avenue                                                                                                    date of filing
                    West Orange, NJ 07052

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor      Hovatter Friedman Saputelli & Levi, LLP                                                    Case number (if known) 19-31473



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Reciever Charles Persing
                    347 Mt. Pleasant Avenue
                    West Orange, NJ 07052

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Andrew J. Comply                                                                                         Fair Market Value in Place of
       .                                                                                    July 6, 2018             $33,700.00

                Name and address of the person who has possession of
                inventory records
                Reciever Charles Persing
                347 Mt. Pleasant Avenue
                West Orange, NJ 07052


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Reciever Charles Persing                       347 Mt. Pleasant Avenue                             Receiver of the Debtor                zero (o)
                                                      West Orange, NJ 07052

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gary W. Levi                                   c/o Jeffrey Kutzman, Esquire                        Limited Partner                       Four Percent
                                                      Kurtzman Steady, LLC                                                                      (4%)
                                                      38 N. Haddon Avenue
                                                      Haddonfield, NJ 08033
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       D. Max Friedman                                1616 Walnut St.                                     Limited Partner                       Twenty-One
                                                      Suite 508                                                                                 Percent (21%)
                                                      Philadelphia, PA 19103
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Edward J. Hovatter                             9 E. Aberdeen Road                                  General Partner                       Seventy-Five
                                                      Ocean City, NJ 08226                                                                      Percent (75%)



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      Hovatter Friedman Saputelli & Levi, LLP                                                     Case No.   19-31473
                                                                                 Debtor(s)              Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Hovatter Friedman Saputelli & Levi, LLP in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 D. Max Friedman, Esquire
 836 Matlock Drive
 Moorestown, NJ 08057
 Edward J. Hovatter, Esquire
 9 E. Aberdeen Road
 Ocean City, NJ 08226
 Gary W. Levi, Esquire
 5 Penny Lane
 Medford, NJ 08055




    None [Check if applicable]




 December 2, 2019                                                    /s/ Nella Bloom, Esquire
 Date                                                                Nella Bloom, Esquire
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Hovatter Friedman Saputelli & Levi, LLP
                                                                     Bielli & Klauder, LLC
                                                                     1500 Walnut Street
                                                                     Suite 900
                                                                     Philadelphia, PA 19102
                                                                     2156428271 Fax:2157544177
                                                                     nbloom@bk-legal.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
